Citation Nr: 1634292	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to VA home loan benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL


The Veteran and S. T.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 8, 1975, to May 28, 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision issued by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia. 

In February 2015, the Veteran had a videoconference hearing with the undersigned  Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had less than 90 days of active duty.  

2.  At the time of the Veteran's separation from service, her psychiatric disability would have warranted a discharge for disability.  


CONCLUSION OF LAW

The criteria for VA home loan benefits have been met.  38 U.S.C.A. § 3702, 5107 (West 2014); 38 C.F.R. § 3.102, 3.315 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During a February 2015 hearing, the Veteran acknowledged that she did not have the length of service requirement to qualify for VA home loan benefits, but stated that there were extenuating circumstances which should permit her to receive those benefits.  After reviewing the record, the Board agrees.  

If a Veteran of the Vietnam era had less than 90 days of service eligibility for a loan under 38 U.S.C. Chapter 37 requires a determination that the Veteran was discharged or released because of a disability incurred or aggravated in the line of duty or that the official service department records show that she had at the time of separation from service a service-connected disability which in medical judgment would have warranted a discharge for disability.  38 U.S.C.A. § 3702 (West 2014); 38 C.F.R. § 3.315 (2015).

The Veteran's service personnel records show that shortly after her entry on active duty, the Veteran became pregnant was separated from the service after less than 90 days.  Pregnancy is not considered a disability for VA purposes.  38 C.F.R. § 4.116, Note 1 (2015).  However, the evidence shows that the pregnancy was the result of military sexual trauma and that she has been diagnosed with PTSD as a result of that trauma.  Service connection was established for PTSD, and a 100 percent schedular rating was assigned, effective May 20, 2013.  

Although service connection was not established until many years after service, the evidence shows that the Veteran's PTSD has been so severe since service that it would have warranted a disability discharge.  For example, the report of a December 2013 VA psychiatric examination shows that following service, the Veteran moved, kept the pregnancy secret from her family, gave birth, and immediately put the baby up for adoption.  After about 12 months, she returned home.  She told no one about the baby or the rape out of a sense of shame, guilt, and fear.  She attempted to work on many occasions, but was unable to sustain employment due to panic attacks and severe depression.  According to the VA examiner, additional markers of the Veteran's extreme psychosocial dysfunction following her separation from service included multiple marriages, an inability to work or maintain employment, periods of homelessness, dissociative events, and self-mutilation.

The Board notes that the sexual trauma the Veteran experienced constituted an injury incurred in service, and that injury was the reason for separation, as that injury resulted in the pregnancy which caused the Veteran's separation from service.

Because of the VA examiner's report of the Veteran's extreme psychosocial dysfunction since service, the Board finds that the Veteran's PTSD would have warranted a disability discharge.  Furthermore, the evidence shows that an injury incurred in service, sexual trauma, resulted in the Veteran's separation from service.  Therefore, based on the facts of this particular case, , the Board concludes that the Veteran meets the length of service criteria for VA home loan benefits.  38 U.S.C.A. § 5107 (West 2014).


ORDER

Entitlement to VA home loan benefits is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


